MORRISON, Presiding Judge.
This is an original application for a writ of habeas corpus brought by the relator, Jack Williams, seeking his release from the penitentiary. He alleges that the order cumulating the sentences by virtue of which he is confined is ineffectual.
According to the information furnished this court, relator was sentenced in the following causes:
Order of Cumulation Date Court Number Yrs.
Jan. 23, 1940 Criminal District Court #2, Dallas County 5743AB 25 No order
Dec. 8, 1941 Criminal District Court, Harris County 51290 10 “Sentence Cumulative with sentence no serving.”
Feb. 18, 1942 District Court, Walker County 9914 2 No order
Nov. 10, 1942 District Court, Walker County 9934 25 No order
June 29, 1954 Criminal District Court #3, Harris County 71316 8 “This sentence to begin 5-9-54.”
June 29, 1954 Criminal District Court #3, Harris County 71317 8 “This sentence to begin 5-9-54.”
June 29, 1954 Criminal District Court #3, Harris County 71318 8 “This sentence to begin 5-9-54.”
In Ex Parte Cordes, 159 Texas Cr. Rep. 389, 264 S.W. 2d 438, we held that an order similar to the one before us in Cause No. 51290 from the Criminal District Court of Harris County was insufficient.
We have been furnished with a certificate of the Texas *110Prison System showing that relator now has credit for more than 25 years in the penitentiary. Further, the certificate shows that relator has completed the 25-year sentence from Walker County and the 8-year sentences from Harris County.
The relief prayed for is granted, and the relator is. ordered discharged.